United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                       May 18, 2005
                        _______________________
                                                               Charles R. Fulbruge III
                              No. 04-30921                             Clerk
                        _______________________

                     In Re: LOUIS J. PROVENZA;
            NORTHSHORE NEUROLOGICAL SURGERY ASSOCIATION,

                                                                    Debtors.

                           LOUIS J. PROVENZA,

                                                                 Appellant,

                                  versus

                             LOUANNE FRIEND,

                                                                  Appellee.


            Appeal from the United States District Court
                For the Eastern District of Louisiana
                          No. 2:03-CV-2908-F


Before JOLLY, JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

           The court has carefully considered this case in light of

the briefs, oral arguments, and pertinent portions of the record.

Having done so, we find no reversible error of fact or law.                The

judgment of the district court is AFFIRMED for essentially the

reasons stated by the bankruptcy court, as affirmed by the district

court.   See 5th Circuit Loc. Rule 47.6.




     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.